Citation Nr: 1820270	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-19 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to March 7, 1987 and from March 15, 1987 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied service connection for COPD.


FINDING OF FACT

The weight of the evidence supports a finding that the Veteran's COPD is causally related to his military service.


CONCLUSION OF LAW

The criteria for service connection for COPD have been met.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed a claim for service connection in March 2013.  The Veteran asserts that his current COPD is a result of exposure to jet fuel during active service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131.  Service connection can be established by evidence that shows "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement." 38 C.F.R. § 3.310(a) (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The nexus requirement, in pertinent part, can be established through objective medical evidence; the application of statutory presumptions for chronic diseases like arthritis, when manifested to a compensable degree within a year of separation from service; or based on a continuity of symptomatology.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Initially, the Board notes the Veteran is currently diagnosed with COPD and experienced mild obstructive patterns as well as a mild COPD pattern during active service.  The foregoing is sufficient to establish a current disability and an in-service disease.  Therefore, the remaining determination is whether a nexus exists between the current disability and in-service disease.  In this regard, the record contains conflicting medical opinions.  

A February 2014 VA examination found that the Veteran's COPD was not caused by his in-service exposure to jet fuels or in-service disease.  Of note, this opinion points to the Veteran's history of smoking one pack a day for thirty-four years as the more likely cause of his COPD.  The examiner attributed the Veteran's in-service obstructive pattern and complaints of throat clearing to a suspicion of asthma (RAD) as documented in October 1995 (and December 1995) service medical records.  The examiner also noted that long-term exposure to other lung irritants, such as air pollution and chemical fumes may contribute to COPD.

A February 2018 private medical opinion is also of record.  Dr. Duva found "it is most likely than not there is a direct relationship between" the Veteran's COPD and his military service.  Dr. Duva noted that the chemicals the Veteran's was exposed to during his active service are "clearly irritants to all respiratory membranes" as demonstrated by his complaints at the time.  He also noted that pulmonary function tests (PFTs) conducted during the Veteran's active service show obstructive pulmonary disease.  Specifically, Dr. Duva noted a December 1991 study that indicated a reduced Max Mid Flow rate of 55.4 percent of normal and a repeat study in May 1994 that indicated further deterioration to 45.7 percent of normal, in spite of the Veteran's smoking cessation.  Dr. Duva noted the PFTs were strong evidence of work related COPD.

After weighing all the evidence, the Board finds the greatest probative value in the private medical opinion and service medical records.  

The VA examiner's opinion attributes the Veteran's COPD to his history of smoking, which was reported on his post-service medical records.  However, the record indicates that the Veteran's smoking history may not have been as significant as noted.  The Veteran's service medical records indicate that he stopped smoking in January 1991 and ceased smoking until at least 1995.  In written statements to the Board, the Veteran asserts he quit smoking for approximately seven years (1991 to 1998), returned to smoking intermittently, and then quit again in or about 2010.  While, in-service obstructive patterns are noted during a period when the Veteran was smoking, a deterioration in his condition was noted during a period of smoking cessation.  The private medical opinion takes into account the Veteran's smoking cessation and noted the deterioration in his condition as strong evidence of COPD.  The VA examination did not to address the Veteran's smoking cessation or the deuteriation between 1991 and 1994 PFTs.  

The VA examiner also attributed the Veteran's in-service symptoms to a suspicion of RAD.  However, the service records do not reflect a coordination between indications of RAD and obstructive patterns as indicated by the examiner.  A January 1987 PFT notes the Veteran experiences a mild COPD pattern.  Additional service records from 1986 and 1987 indicate a mild obstructive pattern on PFTs with no notations of RAD.  Obstructive patterns are noted approximately eight years prior to the first notations of RAD, which occurs in 1995.

Based on the foregoing, the private medical opinion is assigned greater weight.  It is grounded in the Veteran's medical history, more accurately reflects the Veteran's in-service experiences, and fully addresses the medical evidence of record.  As such, the Board finds that service connection for COPD is warranted.  



The Board has granted the Veteran's claim of entitlement to service connection for COPD; any error relating to the duties to notify and assist with respect to this claim is moot.  


ORDER

Service connection for COPD is granted. 



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


